                      Case 2:15-cr-00054-JCM-CWH Document 205 Filed 06/22/20 Page 1 of 3



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7      UNITED STATES OF AMERICA,                             Case No. 2:15-CR-54 JCM (CWH)
                 8                                            Plaintiff(s),                     ORDER
                 9             v.
               10       CAMERON BELL,
               11                                          Defendant(s).
               12
               13             Presently before the court is petitioner Cameron Bell’s pro se motion to vacate, set aside,
               14      or correct sentence pursuant to 28 U.S.C. § 2255. (ECF No. 197). Petitioner’s counsel also filed
               15      a motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 on petitioner’s
               16      behalf. (ECF No. 204).
               17             Also before the court is the government’s motion to dismiss for lack of jurisdiction. (ECF
               18      No. 200). The petitioner filed a response, (ECF No. 402), to which the government replied, (ECF
               19      No. 202).
               20             On August 20, 2018, petitioner filed a motion to vacate sentence under 28 U.S.C. § 2255
               21      on five grounds: (1) the police violated his Fourteenth Amendment right by unlawfully searching
               22      and seizing his wife’s backpack; (2) §§ 922(g)(1) and 924(a)(2) violate the Tenth Amendment and
               23      are beyond Congress’ scope of authority; (3) he received ineffective assistance of pretrial counsel
               24      in violation of his Sixth Amendment right to be guaranteed effective counsel; (4) the court should
               25      dismiss the indictment due to the prosecutor’s redacting of documents that were in favor of the
               26      defendant; and (5) the grand jury failed to endorse the indictment which violated his Fifth
               27      Amendment right to due process. (ECF No. 171). This court denied that motion on January 21,
               28      2020. (ECF No. 193).

James C. Mahan
U.S. District Judge
                      Case 2:15-cr-00054-JCM-CWH Document 205 Filed 06/22/20 Page 2 of 3



                1             Bell then filed the instant motion—a second § 2255 motion in light of the change in law of
                2      Rehaif v. United States, 139 S. Ct. 2191 (2019). (ECF No. 197).
                3             The government’s motion to dismiss argues that this court is without jurisdiction to
                4      consider the instant motion because the petitioner has neither sought nor obtained authorization
                5      from the court of appeals to file a successive § 2255 motion. (ECF No. 200). Upon reviewing the
                6      relevant provisions and relevant caselaw, this court agrees with the government’s description:
                7                     Title 28 U.S.C. § 2255(f)(3) allows a federal prisoner to file a motion
                                      to vacate sentence within one year of “the date on which the right
                8                     asserted was initially recognized by the Supreme Court, if that right
                                      has been newly recognized by the Supreme Court and made
                9                     retroactively applicable to cases on collateral review.” However, a
                                      prisoner seeking to file a second or successive § 2255 motion must
              10                      also meet the requirements of 28 U.S.C. § 2255(h). That section
                                      directs that, before a prisoner may file a second or successive
              11                      motion, the motion must be authorized by the court of appeals for
                                      the circuit where the district court sits. See 28 U.S.C. § 2255(h)(2);
              12                      28 U.S.C. § 2244(b)(3)(A); see also Rule 9, Rules Governing
                                      Section 2255 Proceedings in the United States District Courts
              13                      (“Before presenting a second or successive motion, the moving
                                      party must obtain an order from the appropriate court of appeals
              14                      authorizing the district court to consider the motion, as required by
                                      28 U.S.C. § 2255, para. 8 [now § 2255(h)].”). In his response to the
              15                      government’s motion to dismiss, Bell does not appear to contest the
                                      fact that he has neither sought nor obtained the Ninth Circuit’s
              16                      permission to file his successive motion. This Court is therefore
                                      without jurisdiction to consider it. See 28 U.S.C. §§ 2244(b)(3)(A)
              17                      & 2255; United States v. Allen, 157 F.3d 661, 664 (9th Cir. 1998)
                                      (failure to request the requisite authorization to file a second or
              18                      successive § 2255 motion deprives the district court of jurisdiction).
              19
                              While it is clear that petitioner files this successive motion on the grounds of “a new rule
              20
                       of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that
              21
                       was previously unavailable,” 28 U.S.C. 2244(b)(2)(A), petitioner must comply with the
              22
                       requirements of 28 U.S.C. 2244(b)(3) and move for the Ninth Circuit Court of Appeals to authorize
              23
                       this court to consider the application.
              24
                              Accordingly,
              25
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
              26
                       to dismiss for lack of jurisdiction (ECF No. 200) be, and the same hereby is, GRANTED.
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:15-cr-00054-JCM-CWH Document 205 Filed 06/22/20 Page 3 of 3



                1             IT IS FURTHER ORDERED that petitioner Cameron Bell’s motion to vacate, set aside,
                2      or correct sentence pursuant to 28 U.S.C. § 2255 (ECF Nos. 197 & 204) be, and the same hereby
                3      is, DISMISSED without prejudice.
                4             DATED June 22, 2020.
                5                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -3-
